Per Curiam.
The essential features of this case are similar to those in Flynn v. State, this day decided. The plaintiff in error being tried alone was convicted of being an accessory before the fact and there is nothing to show that the principal named in the indictment had been convicted, but the inferences justified by the record indicate that the alleged principal had not been convicted; therefore, the judgment herein of conviction as an accessory *469before the fact is erroneous and is hereby reversed on the authority of Flynn v. State, this day decided.
Reversed for a new trial.
Whitfield, P. J., and West and Terrell, J. J., concur.